Citation Nr: 0123645	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

1.  Entitlement to an increased rating for residuals of 
poliomyelitis, currently rated as 100 percent disabling, with 
entitlement to special monthly compensation (SMC) payable at 
the intermediate rate between 38 U.S.C.A. § 1114(m) and (n) 
(West 1991 & Supp. 2001).

2.  Whether there was clear and unmistakable error  (CUE) in 
a March 1979 rating decision that failed to grant special 
monthly compensation for loss of use of the left foot, for 
loss of use of the left foot and a separate 10 percent rating 
for residuals of anterior poliomyelitis based on Diagnostic 
Code 8011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1954.

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that determined that a rating decision 
issued in March 1979 did not involve clear and unmistakable 
error (CUE) for failure to grant special monthly compensation 
(SMC) for loss of the left foot and for failure to grant a 
separate 10 percent rating for residuals of anterior 
poliomyelitis.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in January 
1999.

As will be explained below the veteran also perfected an 
appeal from a March 1978 rating decision with regard to the 
issue of entitlement to an increased rating for residuals of 
poliomyelitis.


FINDINGS OF FACT

1.  The veteran timely perfected an appeal from a March 1978 
RO rating decision.  

2.  In a March 1979 rating decision, the RO granted some, but 
not all, benefits available.

3.  The veteran has not withdrawn the appeal.  


CONCLUSION OF LAW

The March 1978 and March 1979 RO rating decisions are not 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 19.121 (1978); §§ 3.160(d), 20.204 (2000).

In the absence of finality, there is no CUE in the March 1979 
rating decision.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 
C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim of CUE is a collateral attack that can only be made 
on a final RO or Board decision.  Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999).  

For the reasons set forth below, the Board finds that the 
March 1978 and March 1979 RO decisions did not become final 
and remain pending.  

The Board notes that in AB v. Brown, 6 Vet. App. 35 (1993), 
the Court of Veterans Appeals (Court) held that a claimant is 
presumed to be seeking the maximum rating provided under law, 
unless the claimant chooses to limit the scope of the claim 
to a lesser benefit.  In AB, the veteran's representative had 
briefly mentioned during a hearing that the veteran's 
symptoms might meet the criteria of a higher (30 percent) 
rating.  The RO granted a 30 percent rating after an appeal 
to the Board had been perfected and informed the veteran that 
the 30 percent disability rating award "REPRESENTS A TOTAL 
GRANT OF BENEFITS SOUGHT ON APPEAL. "  The RO informed the 
veteran in September 1988 that the appeal would be withdrawn 
unless they heard from him by December 1988.  After the time 
period expired in December 1988, the RO simply withdrew the 
appeal.  The Court later found, however, that a veteran may, 
under some circumstances, choose to limit a claim or appeal 
to a particular rating less than the maximum authorized, but 
found no reasonable basis to conclude that in arguing for a 
30 percent disability rating, the veteran had so intended to 
limit his appeal to a 30 percent rating.  The Court concluded 
that the RO had erroneously withdrawn the appeal.  The Court 
relied on 38 C.F.R. § 20.204(c) (1992), which states that 
only a claimant or authorized representative may withdraw a 
notice of disagreement. 

In the instant case, the veteran was medically discharged 
from active service due to poliomyelitis and in a September 
1954 rating decision, the RO granted service connection and a 
100 percent disability rating and SMC for poliomyelitis.  In 
an appealed February 1961 rating decision, the RO granted 
additional SMC based on loss of use of one hand and loss of 
use of right lower extremity at a level or with complications 
preventing natural knee action with prosthesis in place, 
effective for a period from January 1959 through April 1961 
only.  The Board upheld that decision in August 1961.  

Pursuant to a February 1977 request for an increased rating 
for residuals of service-connected poliomyelitis, the RO 
granted entitlement to special housing assistance in a March 
1978 rating decision; however, the decision did not grant all 
benefits sought on appeal and the veteran submitted a timely 
notice of disagreement.  In the notice of disagreement the 
veteran's representative expressed disagreement with the RO's 
"holding that the veteran is not entitled to an increase 
[sic] evaluation for his service connected poliomyelitis."  
The representative argued that the veteran was entitled to 
special monthly compensation at the housebound rate under 38 
U.S.C.A. § 1114(s) (West 1991) (formerly 38 U.S.C.A. 
§ 314(s)).  A statement of the case was issued listing the 
issue as "entitlement to special monthly compensation under 
38 U.S.C. 314(s)."  The veteran's representative submitted a 
timely substantive appeal "regarding [the RO's] rating of 
3/30/78 disallowing the veteran's claim for an increase."  
At a hearing held before a rating board in December 1978, the 
veteran's representative characterized the issue as 
"increased evaluation for the veteran's service-connected  
residuals of poliomyelitis."  The representative 
specifically requested that SMC be granted under 38 U.S.C.A. 
§ 314(s).  

Thereafter, in a rating decision of March 21, 1979, the RO 
granted increased benefits at the level contemplated by 38 
U.S.C.A. § 314(s).  In a letter dated March 28, 1979, the RO 
notified the veteran and his representative that benefits 
were increased effective from November 1977 and stated, "in 
view of the favorable action, your appeal has been 
canceled."  

The RO did not invite the veteran to respond; however, the 
letter does reflect that appeal rights were attached.  
Nothing more was heard from the veteran on the matter until 
July 1995, when the veteran argued that CUE had been 
committed in the March 1979 rating decision for failure to 
consider a higher rating under 38 C.F.R. § 4.63.  

A written withdrawal of the appeal was never received from 
the veteran or his representative.  While the representative 
made repeated arguments in favor of the veteran's entitlement 
to special monthly compensation at the housebound rate, the 
representative also characterized the issue as being one of 
entitlement to an increased rating, and did not explicitly 
limit the scope of the appeal.  A regulation in effect at 
that time stated that a substantive appeal may be withdrawn 
except where withdrawal would be detrimental to the appellant 
or the Government.  Withdrawal must be in writing and must be 
received before the Board enters a decision.  See 38 C.F.R. 
§ 19.121(b)(2) (1978).  

The veteran now maintains in essence that the RO's withdrawal 
of the appeal was detrimental to him.  Because the rating 
schedule in effect at that time contained provisions for 
higher rates of special monthly compensation, and because it 
is not clear that the veteran intended to limit the scope of 
his appeal, his appeal of the March 1978 decision remained 
pending.  Therefore, the issue of an increased rating for 
poliomyelitis perfected in the August 1978 substantive appeal 
is currently on appeal, and the March 1978 decision did not 
become final.  Similarly, rating decisions following that 
rating decision could not have become final in light of the 
pending appeal.

Since the March 1979 rating decision did not become final, a 
claim of CUE in that decision cannot be sustained.  Hayre.  
Accordingly, the claims of CUE in that decision must be 
denied.


ORDER

The claims of CUE in a March 1979 rating decision that failed 
to grant special monthly compensation for loss of use of the 
left foot, and a separate 10 percent rating for residuals of 
anterior poliomyelitis based on Diagnostic Code 8011 are 
denied.


REMAND

As noted above the issue of entitlement to an increased 
rating for residuals of poliomyelitis with consideration of a 
higher rate of special monthly compensation remains before 
the Board.  In a November 1997 rating decision the RO granted 
higher rates of compensation for the residuals of 
poliomyelitis effective July 28, 1995.  The rating granted 
special monthly compensation based on loss of use of both 
lower extremities.  The veteran's representative filed a 
notice of disagreement with this decision, arguing that the 
veteran was entitled to special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(m) and (n), 
because the veteran had loss of use of both lower extremities 
at a level, or with complications, preventing natural knee 
action with prosthesis in place, and additional disabilities 
independently ratable at 50 percent.  

In a decision dated in April 1999, a hearing officer granted 
special monthly compensation at the intermediate rate between 
38 U.S.C.A. § 1114(m) and (n).  It is unclear whether this 
action satisfied the veteran's claim for increase.  Neither 
the veteran nor his representative has made further arguments 
on this issue.  

The Board notes that the RO's November 1997, rating decision 
granted compensation for loss of use of the left foot, and 
that much of the representative's contentions seem to center 
on the veteran's entitlement to an earlier effective date for 
this compensation.  The RO has not issued a statement of the 
case in response to the notice of disagreement, and this 
issue must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

While this case was pending before the Board, the Veterans 
Claims Assistance Act of 2000 (hereinafter referred to as the 
VCAA) became law.  This law changed VA's duty to assist an 
appellant in developing facts pertinent to a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2001).  Prior to adjudication the RO must review the case and 
the evidence submitted in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The RO must give the veteran notice of the changes in the law 
brought about by the VCAA and readjudicate the claims under 
the requirements of Karnas, supra.  Also, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard supra; 
VAOPGCPREC 16-92.  The Board has identified pertinent changes 
in the law which must be considered by the RO and of which 
the veteran must be given notice. 

According to 38 U.S.C. § 5103(a) (West Supp. 2001), "Upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant."

According to 38 U.S.C.A. § 5103A (West Supp. 2001), "The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp 2001). 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5103, 5103A, 
and 5107 (West 1991 & Supp. 2001) are 
fully complied with and satisfied. 

2.  The RO should request that the veteran 
or his representative clarify whether the 
claim for an increased rating for 
residuals of poliomyelitis has been 
satisfied by the grant of increased rates 
of special monthly compensation (apart 
from any disagreement they might have as 
to the appropriate effective date for the 
grant of special monthly compensation 
based on loss of use of the left lower 
extremity).

2.  If the veteran or his representative 
indicate that the appeal has not been 
satisfied, or fail to respond, the RO 
should request that the veteran furnish 
information as to any treatment he has 
received since 1977 for residuals of 
poliomyelitis.  The RO should take all 
necessary steps to obtain any records not 
already part of the claims folder, and 
advise the veteran of any records it is 
unsuccessful in obtaining.

3.  If the veteran or his representative 
indicate that the appeal has not been 
satisfied, or fails to respond, the RO 
should afford the veteran a current 
examination to determine all residuals of 
the veteran's poliomyelitis and their 
severity.  The examiner should review the 
claims folder, and note such review in the 
examination report.  

4.  The RO should issue a statement of the 
case pertaining to entitlement an earlier 
effective date for the grant of special 
monthly compensation based on loss of use 
of the left lower extremity, and any other 
issue for which the benefits sought have 
not been granted, and there is a valid 
notice of disagreement.  The RO is advised 
that if the veteran perfects an appeal as 
to issue of entitlement to an earlier 
effective date for the grant of special 
monthly compensation based on loss of use 
of the left lower extremity, it may be 
necessary to obtain a medical opinion on 
this question. 

Thereafter, the case should be returned to the Board, if in 
order for those issues for which a valid substantive appeal 
has been submitted, and for which the appeal has not been 
satisfied.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



